Appellant was convicted, generally, under an indictment charging in the first count that he "did distill, make or manufacture alcoholic, spirituous or malt liquor, a part of which was alcohol"; and in the second that he "had in his possession a still, apparatus, appliance, or a device, or substitute therefor, to be used for the purpose of manufacturing alcoholic, spirituous, malted or other prohibited liquors or beverages" — all "contrary to law." There were but two counts in the indictment.
We see nothing worthy of comment. The evidence was ample to warrant the verdict under either count of the indictment.
The "questions" argued here in brief on behalf of appellant, upon mere inspection, "answer themselves" — and this not in appellant's favor.
But if the statement just made is not true, it is certainly the fact that the same result is obtained by a reading of the brief filed on behalf of the Attorney General. Nothing new or novel is involved. And we forego any pun on appellant's name.
The judgment is affirmed.
Affirmed.